Citation Nr: 0301326	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  02-18 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim of service connection for the veteran's 
cause of death.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is the widow of a veteran who had active 
service from December 1941 to April 1942; July 1942 to 
January 1943; and from November 1944 to August 1945.  He 
was a prisoner of war (POW) of the Japanese from July 1942 
to January 1943.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2002 
rating decision by the Manila, Republic of the 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  An unappealed November 1998 Board decision denied 
service connection for the cause of the veteran's death, 
based on a finding that there was no evidence of a nexus 
between the cause of death and the veteran's military 
service.

2.  Evidence submitted since the November 1998 Board 
decision was not previously of record, but does not bear 
substantially and materially on the matter of a nexus 
between the veteran's cause of death and his military 
service.


CONCLUSION OF LAW

Evidence submitted since the November 1998 Board decision 
denying service connection for the veteran's cause of 
death is not new and material, and the claim may not be 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002), was enacted on November 9, 2000.  Regulations 
implementing the VCAA have now promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The RO has 
reviewed this case under the VCAA.

The duty to assist provisions of the VCAA do not apply 
until a previously denied claim has been reopened.  
38 U.S.C.A. § 5103A(f).  The expanded VCAA notification 
duties are applicable to claims to reopen final decisions.  
Quatruccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing 
regulations.  The appellant has been notified of the 
applicable laws and regulations.  The rating decision and 
statement of the case have informed her what she needs to 
establish entitlement to the benefit sought and what 
evidence VA has obtained.  June 2002 correspondence 
detailed what evidence was required to reopen a previously 
denied claim  The appellant was specifically notified of 
the provisions of the VCAA and the relative 
responsibilities in obtaining evidence in the October 2002 
statement of the case.  In June 2001, she was notified of 
specific evidence which was needed, and of the relative 
responsibilities in obtaining such.   Quatruccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

At the time of the November 1998 Board decision, the 
evidence of record included private medical records and 
statements from physicians to the effect that the veteran 
had been treated for ulcer disease and hypertension; the 
veteran's service medical records; a copy of the veteran's 
death certificate showing he died April 18, 1993, and 
listing cardiorespiratory failure secondary to a 
cerebrovascular accident (CVA) as his cause of death; and 
buddy statements describing the veteran's service and 
imprisonment.  

In an unappealed February 1999 rating decision, service 
connection for peptic ulcer disease was granted for 
accrued benefits purposes, effective from November 27, 
1992.  That decision also denied service connection, and 
accrued benefits, for congestive heart failure, 
hypertensive heart disease, hypertension, osteoarthritis, 
and generalized peritonitis.

Since the November 1998 Board decision, the appellant has 
submitted duplicates of private treatment records showing 
treatment for hypertension and peptic ulcer disease; two 
letters from the veteran's treating physician; and a buddy 
statement describing the veteran's imprisonment as a 
Prisoner of War.  The doctor stated in December 1999, 
October 2000, and July 2001 correspondence that he had 
treated the veteran for peptic ulcer disease, 
osteoarthritis, hypertension, and peripheral neuritis.  He 
also stated very clearly that death was due to 
cardiorespiratory failure secondary to a CVA.  Long 
standing, recurrent hypertension was the underlying cause 
of the CVA.  The doctor did not opine that that there was 
any relationship between the veteran's hypertension and 
his military service.  The buddy statement notably states 
in part that when he was a POW, the veteran was sick of 
"edema."

Analysis

It is noteworthy at the outset that in March 2000, the RO 
reopened the claim of service connection for the cause of 
the veteran's death, and denied the claim on de novo 
review as not well-grounded.  Subsequently, as was noted 
above, the VCAA was enacted.  Notes regarding effective 
dates for the VCAA provide for readjudication of denials 
or dismissals based on well-groundedness which became 
final between July 14, 1999, and November 9, 2000.  These 
claims were to be treated as if the denial or dismissal 
had not occurred.  The March 2000 RO decision falls within 
this provision, and hence the most recent final decision 
is the November 1998 Board denial.  

Generally, a final Board decision may not be revised based 
on the same record in the absence of clear and 
unmistakable error.  38 U.S.C.A. § 7104(b).  Under 
38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  "New and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative 
nor redundant, and, by itself or in connection with 
evidence previously assembled, such evidence must be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a); 
see Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
[An amended version of 38 C.F.R. § 3.156(a) is effective 
only for claims to reopen filed on or after August 29, 
2001.  As the instant petition to reopen was filed prior 
to that date, it does not apply in the instant case.] 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Here, while the appellant has submitted evidence which was 
not previously of record, it does not bear directly and 
substantially upon the issue of a nexus between the 
veteran's cause of death and his military service.  In 
fact, the medical opinions of the veteran's treating 
physician expressly state that a condition which has been 
found to be not service connected is the underlying cause 
of the veteran's death.  None of the new evidence 
addresses the question of a relationship between the cause 
of the veteran's death and his military service.  The 
buddy statement, while it describes maladies the veteran 
is alleged to have suffered while a prisoner of war, does 
not mention hypertension or relate any of the disorders to 
the veteran's death.  To the extent that the buddy 
statement purports to establish that the veteran had 
localized edema in captivity (which would trigger 
application of the 38 C.F.R. § 3.309 presumptive 
provisions for ischemic heart disease in ex-POWs), the 
buddy is a layperson and, as such, is not competent to 
render an opinion on an issue requiring specialized 
medical knowledge, such as etiology or diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the 
buddy statement is not competent evidence (and therefore 
not material evidence).

In summary, what new evidence has been received is either 
not competent or not relevant to the matter at hand, and 
hence is not material.  Consequently, the appellant's 
claim of service connection for the veteran's cause of 
death may not be reopened


ORDER

The appeal to reopen a claim of service connection for the 
cause of the veteran's death is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

